NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSEPH D. ADDISON III,                          No. 17-55732

                Plaintiff-Appellant,            D.C. No. 5:15-cv-01259-JVS-AJW

 v.
                                                MEMORANDUM*
CALIFORNIA INSTITUTION FOR MEN;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Joseph D. Addison III, a California state prisoner, appeals pro se from the

district court’s order denying his post-judgment motion for reconsideration in his

42 U.S.C. § 1983 action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

1993). We affirm.

      The district court did not abuse its discretion by denying Addison’s motion

for reconsideration because Addison failed to establish any basis for such relief.

See id. at 1263 (setting forth grounds for reconsideration under Fed. R. Civ. P.

60(b)).

      AFFIRMED.




                                          2                                   17-55732